—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered March 6, 1998, convicting him of robbery in the first degree (three counts) and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his claims of prosecutorial misconduct (see, CPL 470.05 [2]; People v Hernandez, 258 AD2d 666; People v Tevaha, 84 NY2d 879, 881; People v Comer, 73 NY2d 955, 956-957). In any event, any error was harmless in light of the overwhelming evidence of guilt, including the identification testimony by the four victims of the three-day robbery spree, and the trial court’s instructions to the jury (see, People v Hernandez, supra, at 666; People v Harris, 140 AD2d 457). Altman, J. P., Florio, H. Miller and Schmidt, JJ., concur.